Citation Nr: 0620148	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of squamous 
cell carcinoma, base of the tongue, to include due to 
herbicide exposure.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to August 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in March 2006, when it referred 
the case to the Veterans Health Administration (VHA) for an 
advisory medical opinion.  


FINDING OF FACT

The veteran's base of the tongue cancer was not manifested 
during his active service or in the first postservice year, 
and is not shown to be related to service (including exposure 
to Agent Orange therein).


CONCLUSION OF LAW

Service connection for residuals of squamous cell carcinoma, 
base of the tongue is not warranted. 38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A June 2002 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the June 
2002 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  In addition, the 
July 2004 statement of the case included such notice by 
citing § 3.159(b)(1).  Thus, he has been adequately informed 
of the need to submit relevant evidence in his possession, 
has had ample opportunity to respond/ supplement the record, 
and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  While he was not advised of the criteria for rating 
residuals of base of the tongue cancer, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and the 
decision below does not do so.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in June 2004.  As noted 
above, in March 2006, the Board sought and obtained a VHA 
advisory opinion in this matter.  In a May 2006 letter, the 
Board notified the veteran of the opinion and provided him 
with a copy.  In correspondence dated in May 2006, he replied 
that he had "no further argument and/or evidence to 
submit," and requested that the Board "[p]lease proceed 
with the adjudication of my appeal."  The Board is 
authorized to obtain advisory opinions from VHA and there is 
no need to remand the case to the RO for initial 
consideration of such evidence..  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317 
(Fed. Cir. 2005).  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran's active service included service in Vietnam from 
September 1967 to August 1968.  His service medical records 
are negative for complaints, findings, treatment, or 
diagnosis relating to symptoms of base of the tongue cancer.  
Upon separation examination, his mouth and throat were noted 
as normal.  

October 2001 to December 2003 treatment records from the 
Community Cancer Center and from Dr. M. C. O. show the 
veteran was diagnosed with and received treatment for base of 
the tongue cancer.  An October 2001 private laboratory report 
diagnoses the veteran with base of tongue squamous cell 
carcinoma; an MRI of the neck provides an impression of 
"large carcinoma at the base of the tongue, occupying the 
vallecula, asymmetrically positioned towards the left, 
associated with lymphadenopathy in the left jugular lymph 
nodes."  An October 2001 radiation oncology consultation 
report notes the veteran's symptoms of base of tongue cancer 
began in July 2001, when he developed a scratchiness in his 
throat and worsened in September 2001, when he developed a 
left neck mass.  The veteran reported to his treating 
physicians that he quit smoking seven years previously (he 
had smoked about a pack of cigarettes a day since he was 
eighteen years old) and that he had been a heavy drinker 
until he stopped drinking about twelve years previously.  The 
veteran's base of tongue cancer was treated with radiation 
therapy directed at the head and neck region concurrent with 
chemotherapy.  The disease went into remission and an October 
2003 treatment record notes there was no clinical evidence of 
recurrent disease.
A November 2001 VA Agent Orange examination report notes the 
veteran did not handle or spray Agent Orange but that he 
could have been in an area that was recently sprayed or 
otherwise exposed to Agent Orange or another herbicide.  
After listening to the veteran's medical history and 
performing a physical examination, the examiner concluded 
that it was "as likely as not" that the carcinoma of the 
base of the tongue was related to Agent Orange exposure.  

A May 2003 letter from Dr. D. E. O. provides the following 
opinion:

The usual cause of this type of carcinoma is some 
type of chronic irritant of the base of the 
tongue.  This is also the cause of carcinoma of 
the larynx, trachea and lung.  Since you were 
exposed to Agent Orange in Vietnam, it is 
reasonable that this may have been the cause of 
the carcinoma of the base of your tongue.

A June 2003 letter from Dr. P. M. states that it is difficult 
to determine the cause of base of tongue cancer, opining that 
it is "certainly reasonable" that exposure to Agent Orange 
caused the veteran's cancer.

In his July 2003 notice of disagreement, the veteran notes 
that his doctors told him since trachea and larynx cancers 
are presumptively connected to Agent Orange exposure, base of 
tongue cancer should also be presumptively connected based on 
the tongue's proximity to these organs of respiration.  He 
also notes that if he needed to have surgery to treat his 
cancer, he would need to have his larynx removed.

On June 2004 VA examination, the veteran reported he did not 
have any knowledge of ever being exposed to Agent Orange.  
He believed, but did not know for sure, that herbicides were 
being used in the areas through which he traveled.  He did 
not recall seeing Agent Orange sprayed, being in a recently 
sprayed area, or consuming food or drink contaminated by 
Agent Orange.  He also did not remember having any ill 
effects at the time that he would now attribute to Agent 
Orange exposure.  The veteran reported being a heavy drinker 
until he stopped drinking in 1989.  He reported he began 
smoking cigarettes when he was seventeen and smoked about a 
pack a day up until twelve years previously, when he quit 
smoking.  It was noted that he suffered from some residuals 
of his cancer treatment, including loss of taste, dry mouth, 
cataracts, and dental problems.  The examiner, an 
otolaryngologist who had followed the veteran's treatment 
for a short time in 2002, noted that it was "very 
speculative" whether the veteran was actually exposed to 
Agent Orange and concluded that it was "more likely than not 
that Agent Orange is not responsible" for the veteran's 
cancer:

Carcinoma of the oral cavity and tongue are well 
known to be related to smoking and alcohol usage 
and I believe this is more likely the cause of 
his base of tongue cancer.  Exposure to Agent 
Orange would be mere speculation as a cause for 
cancer of the tongue.  It is notable that his 
cancer of the tongue was diagnosed 33 years after 
any possible exposure to Agent Orange.  

In March 2006, the Board referred the case for a VHA medical 
advisory opinion as to the likelihood that the veteran's 
carcinoma of the base of the tongue was (a) a respiratory 
cancer, or (b) a cancer otherwise related to Agent Orange 
exposure.  In March 2006, a VA medical specialist reviewed 
the veteran's claims file along with extensive scientific and 
medical literature.  He concluded that it was "unlikely that 
the veteran's carcinoma of the base of the tongue can be 
considered a respiratory cancer" because the ICD-9-CM system 
used to classify diseases included cancer of the base of the 
tongue with cancers of the lip, oral cavity, and pharynx 
rather than with cancers of the respiratory and intrathoracic 
organs.  In commenting on the conflicting medical opinions of 
record, the specialist noted that tobacco and alcohol use are 
generally recognized in medical literature as the most common 
risk factors for head and neck cancers.  He also referred to 
the National Academy of Sciences report, Veterans and Agent 
Orange, Update 2004, and its conclusion that there was 
insufficient evidence to decide whether oral, nasal and 
pharyngeal cancers (including cancer of the tongue) were 
associated with herbicide exposure.  The specialist provided 
the following opinion regarding whether the veteran's cancer 
was otherwise related to Agent Orange exposure:  

[I]n our opinion it is possible that the 
veteran's carcinoma of the base of the tongue is 
otherwise related to Agent Orange exposure but we 
cannot state that it is likely or at least as 
likely as not (i.e. 50 percent or more) that the 
disease resulted from such exposure nor can we 
give a numerical percentage value for the 
likelihood.

A May 2006 statement from the veteran notes that his 
representative told him that "as likely as not" statements 
are often used for other conditions; he did not understand 
why they could not be used for his claim.

C.	Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and malignant tumors 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases associated with exposure to certain 
herbicide agents [to include Agent Orange], that disease 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding that there is no record of 
evidence of such disease during the period of such service.  
The diseases include Non-Hodgkin's lymphoma, Hodgkin's 
disease; chronic lymphocytic leukemia (CLL), multiple 
myeloma; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

D.	Analysis

The record does not contain any evidence that the veteran's 
base of the tongue cancer was manifested in service or in his 
first postservice year; in fact, it was diagnosed in 2001, 33 
years after his discharge from service.  Consequently, 
service connection for base of the tongue cancer on the basis 
that it manifested in service, or on a presumptive basis (as 
a chronic disease under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309) is not warranted.

The veteran contends that his base of the tongue cancer is 
related to his exposure to Agent Orange during service and 
that it should be presumptively connected on that basis as a 
respiratory cancer.  However, base of the tongue cancer is 
not specifically enumerated among the diseases the Secretary 
has determined are related to herbicide (Agent Orange) 
exposure.  The veteran has noted his doctors have told him 
his type of cancer is respiratory because of its proximity to 
the organs of respiration.  However, the record does not 
contain any competent medical evidence to support that 
contention.  While Dr. D. E. O.'s opinion likens the cause of 
base of tongue cancer (chronic irritants) to the cause of 
larynx, trachea, and lung cancers, it does not opine that a 
base of the tongue cancer actually is a respiratory cancer.  
In contrast, the March 2006 VHA specialist's opinion 
specifically concludes based on a system used to classify 
diseases, that base of the tongue cancer is an oral cancer, 
not a respiratory cancer.  Oral cancer is not a disease that 
the Secretary has determined is related to Agent Orange 
exposure, thus the veteran's cancer cannot be service 
connected based on these presumptive provisions.  

The veteran may still establish service connection for 
residuals of base of the tongue cancer by competent and 
probative evidence showing that such disease is somehow 
related to service (including to Agent Orange exposure 
therein).  See Combee, 34 F.3d at 1042.  Significantly, it is 
presumed based on his service in Vietnam (and is not in 
question) that the veteran was exposed to herbicides/Agent 
Orange in service.  The record includes both medical evidence 
that supports his claim and medical evidence that is against 
his claim.  Evidence in support of (or tending to support) 
the veteran's claim includes the November 2001 VA Agent 
Orange examiner's opinion, a May 2003 opinion from Dr. D. E. 
O., and a June 2003 opinion from Dr. P. M.  Evidence against 
his claim includes the June 2004 VA examiner's opinion and 
the March 2006 VHA opinion.  When evaluating these opinions, 
the Board must analyze the credibility and probative value of 
the evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dr. D. E. O. and Dr. P. M.'s opinions state that while the 
cause of base of the tongue carcinoma is hard to determine, 
it is reasonable to conclude that the veteran's exposure to 
Agent Orange "may have" caused his cancer.  However, they 
do not provide any rationale for their opinions.  They merely 
note that the veteran was diagnosed and treated for base of 
the tongue cancer and that Agent Orange exposure could have 
caused it.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support [the] opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Notably, while treatment 
records show these doctors were aware of the veteran's 
history of alcohol and tobacco usage, they did not mention 
this history and did not provide an explanation as to why 
they discounted and did not discuss this usage as a potential 
cause of the veteran's cancer.

Likewise, the November 2001 VA Agent Orange examiner, an 
osteopath, concluded that the veteran's cancer was "as 
likely as not related" to Agent Orange exposure.  It does 
not appear the examiner reviewed the veteran's claims file or 
any medical records before reaching this conclusion, and his 
opinion was based entirely on history provided to him by the 
veteran.  That history was critically incomplete; while it 
mentions the veteran's exposure to Agent Orange, it makes no 
mention of his alcohol and tobacco use.  Significantly, the 
examiner did not provide any reasoning or evidence to support 
his opinion (and specifically did not comment on the 
veteran's alcohol and tobacco use, which subsequent opinion 
providers have noted are the most common risk factors for the 
type of cancer involved).  Consequently, the November 2001 
examiner's "as likely as not" opinion lacks significant 
probative value.

In contrast, while the June 2004 VA examiner also did not 
complete a thorough review of the veteran's claims file, he 
did review his medical records and provided the reasoning and 
basis for his opinion.  He noted the veteran's cancer was 
diagnosed 33 years after he was exposed to Agent Orange and 
that it would be "mere speculation" to conclude that Agent 
Orange caused his cancer.  In contrast, he noted that oral 
cavity and tongue cancers "are well known to be related to 
smoking and alcohol usage"; based on the veteran's history 
of heavy use of these substances, he concluded the veteran's 
alcohol and tobacco usage were "more likely" the cause of 
his cancer.

The March 2006 VHA specialist's opinion comments on the 
conflicting medical opinions and the difference of opinion as 
to whether the veteran's past tobacco and alcohol usage or 
his herbicide exposure was more likely the cause of his 
cancer.  The opinion cites textual evidence that tobacco and 
alcohol usage are generally recognized as the most common 
risk factors for the veteran's type of cancer, and notes 
there is currently insufficient evidence to determine whether 
Agent Orange exposure causes such cancers.  Based on an 
extensive review of scientific and medical literature, the 
specialist concluded that he could not state that it was 
likely or at least as likely as not (50 percent or more) that 
the veteran's cancer resulted from herbicide exposure, but 
only that it was a possibility.

The veteran's own statements relating his residuals of base 
of the tongue cancer to herbicide exposure are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, those provided by 
the June 2004 VA examiner and the VHA specialist must be 
given the greatest probative weight, as they are supported by 
detailed findings and, in some instances, extensive research; 
are couched in terms of greater certainty; and provide a 
better explanation of the rationale for the opinions given.  
Finally, some recognition must also be given to the relative 
expertise of the opinion providers.  In that regard, it is 
significant that the strongest medical opinion supporting the 
veteran's claim, the "as likely as not" opinion by an 
examiner in November 2001 was by an osteopath with no evident 
special expertise in the area of oral cancers or cancers 
related to environmental factors.  In contrast, the March 
2006 VHA advisory opinion was by a physician who is the Chief 
Public Health and Environmental Hazards Officer of VA, and 
presumably has substantial expertise regarding Agent Orange 
related carcinomas.  Hence, the preponderance of the evidence 
is against the claim and it must be denied.


ORDER

Service connection for residuals of squamous cell carcinoma, 
base of the tongue, to include as due to herbicide exposure 
is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


